Exhibit 10.3
Confidential and Binding Term Sheet



This confidential and Binding Term Sheet (“Term Sheet”) is effective as of
September 30TH, 2015 and sets forth the principal terms and conditions of a
Transaction and Commercialization Agreement by and between Transgenomic, Inc.
(“TBIO”) and ADSTEC Corporation (“ADSTEC”) for the purchase of certain assets
and liabilities of TBIO.
The parties fully intend to prepare and execute formal long form contracts to
serve as the definitive agreement memorializing the Agreement, but until such
definitive agreement has been finalized and executed, the parties acknowledge
and agree that this Term Sheet will be deemed to be the binding, definitive
statement of the terms and conditions of the agreement between the parties with
respect to the matters set forth herein and govern the rights and obligations of
the parties with respect to the subject matter covered herein.
Type of Agreement
Access Agreement
Asset Purchase
ADSTEC will purchase from TBIO the Genetic Assays and Platforms Business Unit of
TBIO (excluding assets at TBIO’s San Jose, CA facility and TBIO’s chromatography
columns business assets) (the “GAP BU”)
The GAP BU will be purchased on a Cash free & Debt Free basis, except as
otherwise provided herein Irvington and Glasgow facilities (the “Facilities”)
and Assets (as defined below). The Facilities shall not include TBIO’s San Jose,
CA facility, or any other facility of TBIO.
TBIO is not selling, and ADSTEC is not acquiring, TBIO.
 
 
Confidentiality
If ADSTEC needs to disclose confidential information to an affiliate or
consortium that affiliate or organization must agree to abide by the
confidentiality agreement.
 
 
Purchase Price; Fees
At the closing of the transaction (the “Closing”), the GAP BU and Assets will be
sold by TBIO to ADSTEC for a purchase price of US$1.00.
At Closing, ADSTEC will purchase the Stock/Inventory (as defined below) for a
purchase price of US$ 300,000 (the “Purchase”).
If the key (Two members of GAP leadership) people belonging to the GAP BU turn
out to be avoiding to come to ADSTEC, both parties shall discuss potential
reduction of the above purchase prices.
Included in Assets Purchase
The assets listed in section A (the “Assets”)
Included Liabilities
Accounts payable linked to GAP BU between 0 and 60 days
Accrued Compensation of employees in GAP BU
Accrued Vacation of employees in GAP BU
Excluded Assets
Shares in TBIO Europe and or any European entity
TBIO European cash
Accrued Revenue/pre-paid revenues for service contracts globally
TBIO and all other assets of TBIO other than the Assets and the Facilities.
 
 
Excluded Liabilities
Tax or any other liabilities associated with Europe Operation (provided that
post-Closing liabilities incurred by GAP BU and the Assets will be borne by
ADSTEC)
Any Liabilities associated with WAVE platform
 
 
Stock/Inventory
All stock/inventory in both Facilities excluding the following, for which TBIO
retains ownership of stock/inventory relating to SURVEYOR, MX ICP, ICP and
Patient Testing Materials (the “Stock/Inventory”)
Closing Date
The Transaction will close before October 31, 2015. Closing will occur pursuant
to the exchange of electronic (pdf) counterpart signature pages to the
definitive agreement(s) between TBIO and ADSTEC. October 1st, 2015 will be the
deemed effective date of the Closing providing the appropriate consultation with
the employees has occurred
Reimbursement
ADSTEC will reimburse TBIO, concurrently with the Purchase, for all costs and
expenses incurred by TBIO for (i) operating the GAP BU, the Assets and the
Facilities and (ii) transitioning and transferring each of the foregoing to
ADSTEC, in each case for the period in October 2015 prior to the time ADSTEC
takes possession thereof.
Additionally, TBIO will reimburse ADSTEC for redundancy costs caused by this
transaction within 15 days of settlement/payment
 
SCHEDULE A
 
Both Irvington and Glasgow Facilities
 
All Stock/Inventory on hand in both Facilities (see above definition and
exclusion)
 
All raw material in both Facilities
 
All IP associated with WAVE platform and assays
 
All accounts receivable associated with GAP BU (excluding any AR with a credit
balance)
 
All contracts relating solely to the GAP BU
 
 
Key GAP Leadership
David Hild and Ben Nouri


TRANSGENOMIC, INC.    ADSTEC Corporation


By: /s/ Paul Kinnon     By: /s/ Tsutomu Kojima        


Title: President & CEO     Title: CEO & President        
Date: September 25, 2015     Date: September 25, 2015    


